Case 2:11-cr-20752-SFC-RSW ECF No. 714 filed 07/08/20        PageID.3831   Page 1 of 1



                       UNITEDSTATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

 United States of America,
                                                Criminal No. 11-cr-20752
        Plaintiff,
                                               Honorable Sean F. Cox

 v.

 Darren Terry,

        Defendant.
                           /

             ORDER TO SEAL GOVERNMENT EXHIBITS

       The government having moved to seal the government’s exhibits one and

 two in the United States’ Response Opposing the Defendant’s Motion for

 Compassionate Release, and the Court being duly advised in the premises;

       IT IS HEREBY ORDERED that the government’s exhibits one and two in

 the United States’ Response Opposing the Defendant’s Motion for Compassionate

 Release, be sealed until further Order of this Court.

 Dated: July 8, 2020                           s/Sean F. Cox
                                               Sean F. Cox
                                               U. S. District Judge
